Case 1:20-mj-00107-PMS Document 3 Filed 07/29/20 Page 1 of 23 Pageid#: 3




                                                               7/29/20




                                                 1:20MJ107
Case 1:20-mj-00107-PMS Document 3 Filed 07/29/20 Page 2 of 23 Pageid#: 4
Case 1:20-mj-00107-PMS Document 3 Filed 07/29/20 Page 3 of 23 Pageid#: 5
Case 1:20-mj-00107-PMS Document 3 Filed 07/29/20 Page 4 of 23 Pageid#: 6
Case 1:20-mj-00107-PMS Document 3 Filed 07/29/20 Page 5 of 23 Pageid#: 7
Case 1:20-mj-00107-PMS Document 3 Filed 07/29/20 Page 6 of 23 Pageid#: 8
Case 1:20-mj-00107-PMS Document 3 Filed 07/29/20 Page 7 of 23 Pageid#: 9
Case 1:20-mj-00107-PMS Document 3 Filed 07/29/20 Page 8 of 23 Pageid#: 10
Case 1:20-mj-00107-PMS Document 3 Filed 07/29/20 Page 9 of 23 Pageid#: 11
Case 1:20-mj-00107-PMS Document 3 Filed 07/29/20 Page 10 of 23 Pageid#: 12
Case 1:20-mj-00107-PMS Document 3 Filed 07/29/20 Page 11 of 23 Pageid#: 13
Case 1:20-mj-00107-PMS Document 3 Filed 07/29/20 Page 12 of 23 Pageid#: 14
Case 1:20-mj-00107-PMS Document 3 Filed 07/29/20 Page 13 of 23 Pageid#: 15
Case 1:20-mj-00107-PMS Document 3 Filed 07/29/20 Page 14 of 23 Pageid#: 16
Case 1:20-mj-00107-PMS Document 3 Filed 07/29/20 Page 15 of 23 Pageid#: 17
Case 1:20-mj-00107-PMS Document 3 Filed 07/29/20 Page 16 of 23 Pageid#: 18
Case 1:20-mj-00107-PMS Document 3 Filed 07/29/20 Page 17 of 23 Pageid#: 19
Case 1:20-mj-00107-PMS Document 3 Filed 07/29/20 Page 18 of 23 Pageid#: 20
Case 1:20-mj-00107-PMS Document 3 Filed 07/29/20 Page 19 of 23 Pageid#: 21
Case 1:20-mj-00107-PMS Document 3 Filed 07/29/20 Page 20 of 23 Pageid#: 22
Case 1:20-mj-00107-PMS Document 3 Filed 07/29/20 Page 21 of 23 Pageid#: 23
Case 1:20-mj-00107-PMS Document 3 Filed 07/29/20 Page 22 of 23 Pageid#: 24
Case 1:20-mj-00107-PMS Document 3 Filed 07/29/20 Page 23 of 23 Pageid#: 25
